UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7826


GREGORY LEE SELLERS,

                Petitioner - Appellant,

          v.

REUBEN F. YOUNG, Secretary of Corrections
,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:13-cv-00104-RJC)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lee Sellers, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory    Lee      Sellers       seeks   to   appeal     the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition,     and    its    subsequent      order      denying   his     motion      for

reconsideration.       We dismiss the appeal of the order dismissing

Sellers’s § 2254 petition for lack of jurisdiction because the

notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on July 9, 2013.       Sellers filed a motion for reconsideration on

August 29, 2013. *         The district court denied reconsideration in

an   order   entered       on   October    7,    2013,   and   Sellers       filed   the

notice of appeal on November 4, 2013.                    Because Sellers did not

file the motion for reconsideration within twenty-eight days of

the district court’s order dismissing his § 2254 petition, the

      *
       This is the date Sellers certified he placed the motion in
the mail. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
period for filing a timely notice of appeal was not tolled as to

that order, and expired on August 8, 2013.                              See Fed. R. App. P.

4(a)(4).           Because Sellers failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period,       we     dismiss       the     appeal       as   to      the     order    dismissing

Sellers’s § 2254 petition as untimely.

               The    order       denying       reconsideration            is   not   appealable

unless    a    circuit           justice       or   judge    issues        a    certificate     of

appealability.          28 U.S.C. § 2253(c)(1)(A) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                               28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies            this       standard         by      demonstrating       that

reasonable          jurists        would       find      that     the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                            When the district court

denies     relief           on     procedural           grounds,       the      prisoner       must

demonstrate          both    that        the    dispositive          procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Sellers has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                                    3
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                     4